                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

GEORGIE SIMMONS, et al.,                     )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )       Case No. 4:19CV10 HEA
                                             )
MICHAEL BUTLER,                              )
                                             )
       Defendant,                            )


                      OPINION, MEMORANDUM AND ORDER

                                         Introduction

       This matter is before the Court on Defendant’s Motion to Dismiss Counts IV

and V of Plaintiff’s First Amended Complaint, [Doc. No. 16]. Plaintiffs oppose

the Motion. A hearing on the motion was held on April 24, 2019. After the

hearing, Defendant filed a supplemental brief in support of his motion. For the

reasons set forth below, the Motion is granted.

                                   Facts and Background

       Plaintiffs’ First Amended Complaint alleges the following:1

       On August 7, 2018, Defendant Michael Butler (“Butler”) defeated the

incumbent Recorder of Deeds for the City of St. Louis in the primary election for

1
 The recitation of facts is taken from Plaintiff’s First Amended Complaint and is set forth for the
purposes of the pending motion to dismiss. The recitation does not relieve any party of the
necessary proof of any stated fact in future proceedings.
                                                   1
that office. On November 6, 2018, Butler won the general election. Plaintiffs

Georgie Simmons (“Simmons”), Johnetta Sherrod (“Sherrod”), Robert Dillard

(“Dillard”), and Julie Ellison (“Ellison”) (collectively, “Plaintiffs”) were

employees of the City of St. Louis Recorder of Deeds Office (the “Office”) until

they were terminated on January 2, 2019, Butler’s first day in office.

      None of the Plaintiffs openly supported Butler during his political campaign.

In March 2018, Butler had met with Simmons and Sherrod and asked them for

their support in his political campaign. Simmons and Sherrod declined to become

involved with any campaign, which caused Butler to become upset. Dillard

actively campaigned for Butler’s opponent, the previous Recorder of Deeds. On

August 7, 2018, Butler told Dillard that he could not “guarantee” his position if he

did not support Butler’s campaign.

      Between August 7, 2018, and January 2, 2019, Butler appeared in the Office

on no fewer than four occasions, including September 7, November 16, December

10, and December 28. On these visits, he spoke with staff and provided assurances

that no one would be fired for political retaliation for failing to support his

candidacy. During the same time period, Butler’s alleged agents, including paid

campaign staffer George Poole, appeared in the Office to threaten long-term

employees’ positions in the Office. These agents, including Poole, said that the

Plaintiffs would be terminated for not supporting Butler’s political campaign.

                                            2
Poole appeared in the Office no fewer than five times between August 7 and

December 28, 2018.

      On December 17, 2018, Denise Starks, an Office employee who was also a

political supporter of Butler, filed a false sexual harassment complaint against

Simmons and another employee. Plaintiffs allege that this complaint was “part of

Defendant Butler’s crusade against Plaintiffs to force them out of their positions,”

filed at the behest of Butler. Butler allegedly assumed that the outgoing Recorder

of Deeds would not be able to process the complaint before Butler took office.

Butler then would be the one to handle the complaint and have reason to terminate

Simmons for cause. In fact, the outgoing Recorder of Deeds investigated the

complaint and found it to be unsubstantiated. Plaintiffs allege that Butler “took

advantage of Ms. Starks by conspiring with her to file a false, frivolous complaint

against Plaintiff Simmons.”

      On January 2, 2019, Butler delivered letters of termination to Simmons and

Sherrod. In essence, these letters offered Simmons and Sherrod two weeks’ pay if

they gave up their right to sue Butler and the City of St. Louis. Neither Simmons

nor Sherrod would sign, and Butler terminated them. Butler included non-

managerial employees in the termination meetings, which Plaintiffs claim violated

Simmons’ and Sherrod’s right to privacy. As Sherrod was leaving City Hall,



                                          3
George Poole physically confronted Sherrod in front of dozens of onlookers,

causing Sherrod significant emotional distress and embarrassment.

      Butler replaced Simmons and Sherrod with political associates who had no

previous experience in the Recorder of Deeds Office. Plaintiffs aver that the

replacements lacked requisite professional experience for the positions to which

they were assigned.

      The Recorder of Deeds Employee Policy & Benefit manual expressly states

that an employee’s “position in the Recorder’s Office is no way impacted

negatively or positively by [her or his] participation in the political process.”

Defendant issued a “status” form letter for each terminated employee that did not

include the reason for termination as required by policy. Additionally, Butler

dated the status letters for January 7, 2019, but did not send them until January 15,

2019. This “backdating” was allegedly done in an effort to prevent Plaintiffs from

requesting a disciplinary hearing within the 10-day time limit required by policy.

      Plaintiffs allege that they were wrongfully terminated in violation of the

First, Fifth, and Fourteenth Amendments as retaliation for not supporting Butler in

his political campaign for the office of Recorder of Deeds. Plaintiffs allege that

Butler’s conduct was willful and intentional and that he intentionally caused

Plaintiffs emotional distress, pain and suffering, and health problems including

elevated blood pressure, severe anxiety, and depression. Plaintiffs also allege loss

                                            4
of income and loss of potential employment opportunities due to the history of

“firing” in their employment record.

      Plaintiff’s Complaint alleges: violation of their First Amendment rights

(Count I); violation of their Fifth Amendment and Fourteenth Amendment rights to

due process (Count II and Count III, respectively); that they are entitled to

declaratory judgment (Count IV); civil conspiracy (Count V); wrongful

termination (Count VI).

      Defendant Butler moves to dismiss Count IV and Count V pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon

which relief may be granted. Defendant argues that declaratory judgment is not

warranted and that the civil conspiracy claim is insufficiently pled as a matter of

law and accordingly, those Counts must be dismissed.

                           Motion to Dismiss Standard

      A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of

the complaint. See Carton v. General Motor Acceptance Corp., 611 F.3d 451, 454

(8th Cir. 2010); Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001).

To survive a motion to dismiss, the complaint must include “enough facts to state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). To meet the plausibility standard, the complaint must

contain “more than labels and conclusions.” Id. at 555. Rather, the complaint

                                           5
must contain “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009). The Court must grant all reasonable inferences in favor of

the nonmoving party. Lustgraaf v. Behrens, 619 F.3d 867, 872–73 (8th Cir. 2010).

      A complaint must be liberally construed in the light most favorable to the

plaintiff. Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2006). The Court

must accept the facts alleged as true, even if doubtful. Twombly, 550 U.S. at 555.

Thus, a well-pleaded complaint may proceed even if it appears that recovery is

very remote or unlikely. Id.; Young, 244 F.3d at 627.

                                          Discussion

Declaratory Judgment – Count IV

      In Count IV, Plaintiffs seek “a declaration of the rights, status, and legal

relation of the parties.” Defendant argues that Plaintiffs’ request for declaratory

judgment should be dismissed because declaratory judgment would not serve to

clarify and settle the legal relations at issue. Plaintiffs respond that declaratory

judgment would at least clarify and help settle the issue of whether the Plaintiffs

were at-will employees or entitled to Constitutional protections.

      The Declaratory Judgment Act states that “In a case of actual controversy

within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

                                             6
interested party seeking such declaration, whether or not further relief is or could

be sought.” 28 U.S.C. § 2201. Rule 57 of the Federal Rules of Civil Procedure

provides: “The existence of another adequate remedy does not preclude a judgment

for declaratory relief in cases where it is otherwise appropriate.” However, “Rule

57 is not construed to mean that a declaratory judgment action ‘will lie whenever

there is a pending controversy, regardless of the need for it.’” Amerisure Mut. Ins.

Co. v. Maschmeyer Landscapers, Inc., No. 4:06-CV-1308 (CEJ), 2007 WL

2811080, at *2 (E.D. Mo. Sept. 24, 2007) (quoting Larson v. General Motors

Corp., 134 F.2d 450, 453 (2d Cir. 1943)). A party may challenge a request for

declaratory judgment on the ground that a decision on the merits will render the

request for declaratory judgment moot. Postal Instant Press v. Jackson, 658 F.

Supp. 739, 742 (D. Colo. 1987) (citing Wright & Miller: Federal Practice and

Procedure § 1406 (1971); Larson, 134 F.2d 450.)

      Plaintiffs’ First Amended Complaint contains Constitutional claims as well

as a claim of wrongful termination, the outcome of which will necessarily settle the

issues of the parties’ rights, status, and legal relationships, especially as to the

Plaintiffs’ status as either at-will or protected employees. The request for

declaratory relief in this instance is not well placed, and will be dismissed.

Civil Conspiracy – Count V



                                             7
       Plaintiff alleges that Defendant conspired with his political donors to deprive

Plaintiff of their rights.

       To prove a 42 U.S.C. § 1983 conspiracy claim, a plaintiff must show:
       (1) that the defendant conspired with others to deprive him of
       constitutional rights; (2) that at least one of the alleged co-conspirators
       engaged in an overt act in furtherance of the conspiracy; and (3) that
       the overt act injured the plaintiff. The plaintiff is additionally required
       to prove a deprivation of a constitutional right or privilege in order to
       prevail on a § 1983 civil conspiracy claim.

White v. McKinley, 519 F.3d 806, 815 (8th Cir. 2008) (citing Askew v. Millerd, 191

F.3d 953, 957 (8th Cir.1999) (internal citations omitted)). “For a claim of

conspiracy under Section 1983, the plaintiff need not show that each participant

knew ‘the exact limits of the illegal plan ...,’ but the plaintiff must show evidence

sufficient to support the conclusion that the defendants reached an agreement to

deprive the plaintiff of constitutionally guaranteed rights.” Id. at 816 (citing

Larson by Larson v. Miller, 76 F.3d 1446, 1458 (8th Cir. 1996)).

       Defendant contends that this civil conspiracy claim should be dismissed as

insufficiently pled because the First Amended Complaint fails to plausibly plead

that an agreement to deprive the Plaintiffs of their rights existed between

Defendant and his political donors. The Court agrees.

       Plaintiffs assert that the hiring of Defendant’s political consultant to replace

Sherrod “required planning and conspiring with said political consultant prior to

replacing Plaintiff Sherrod to wrongfully terminate her employment.” Even

                                            8
accepting all of Plaintiffs’ allegations as true, and granting all reasonable

inferences in their favor, this is not a reasonable inference that can be drawn from

the First Amended Complaint. Although it can be inferred from the pleadings that

the political associates knew they were to be hired on January 2, Plaintiffs make no

allegations from which the Court can infer that the political associates/new hires

knew that Defendant planned to illegally terminate Plaintiffs. Plaintiffs’ argument

that a new hire would necessarily be involved in the termination of their

predecessor is not logically sound; therefore Plaintiffs have failed to allege the

requisite agreement between conspirators.

      Plaintiff also makes allegations that Denise Starks filed a false and frivolous

sexual harassment complaint against Simmons in the month before Defendant took

over as Recorder of Deeds. If these allegations are meant to be construed as part of

Count V, they must also be dismissed. Plaintiffs acknowledge that the complaint

was dismissed as false by the previous Recorder of Deeds before Defendant could

take office. Plaintiffs acknowledge that Defendant did not and could not base his

termination of Simmons on the harassment complaint. Therefore, Simmons has

failed to show that his employment interest was injured by the alleged conspiracy

of Defendant and the sexual harassment complainant.

      Plaintiffs have failed to adequately plead a claim of civil conspiracy related

to the alleged violations of rights. Count V must be dismissed.

                                            9
                                   Conclusion

      For the foregoing reasons, Defendant’s Motion to Dismiss Counts IV and V

is granted.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Counts

IV and V, [Doc. No. 16] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ Motion to Supplement, [Doc.

No. 12] is GRANTED.



Dated this22nd day of May, 2019.




                                     ________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                        10
